DETAILED CORRESPONDENCE
This Office Action is in response to communications filed 4/6/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a Continuation of Parent Application 14/983,838.
Applicant has canceled claims 1-44.
Applicant has added new claims 45-67.
Claims 45-67 are presented for examination.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 46, 48-50, 52-57, 59-61, 63-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang Pre-Grant Publication 2015/0046279 (hereinafter Wang) in view of Smith Pre-Grant Publication 2016/0019608 (hereinafter Smith).
In reference to independent claims 45, 56, and 67, Wang teaches: 
a non-transitory computer readable storage medium comprising instructions that, when executed, configure an apparatus to… (claim 45); 
An apparatus comprising at least one processor and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to… (claim 56); and 
A method comprising… (claim 67).
Wang teaches receive a first message from a first authoring service of the plurality of authoring services, the first message comprising at least one recipient and content for at least one electronic… communication… (paragraphs 0145 and 0146); [determine characteristics associated with the recipient]; in response to determining that the first message state indicates the first message is to be transmitted, transmit the first message to the recipient (paragraphs 0145 and 0146).  Wang does not specifically teach that the electronic communications are electronic marketing communications; the at least one recipient comprising a consumer for which a profile is stored, the profile comprising one or more demographics, characteristics, or preferences associated with the consumer; combine at least a portion of the profile with coordination service data and a set of real-time events to generate a recipient preference model for the recipient, wherein the set of real-time events comprise at least one of a current location of the recipient or a current website accessed by the recipient, and wherein the coordination service data comprises a count of messages previously transmitted to the recipient and timestamps associated with messages previously transmitted to the recipient.   Smith teaches wherein the electronic communications are electronic marketing communications (paragraphs 0028; 0030; and 0064); the at least one recipient comprising a consumer for which a profile is stored, the profile comprising one or more of demographics, characteristics, or preferences associated with the consumer (paragraphs 0030; 0036; 0050-0052; 0059; and 0082-0085); combine at least a portion of the profile with coordination service data a set of real-time events to generate a recipient preference model for the recipient, wherein the set of real-time events comprise at least one of a current location of the recipient or a current website accessed by the recipient (paragraphs 0009; 0050-0053; 0059-0061; 0067; 0082-0085; describes using consumer profiles with real-time events such as website being browsed and current/last known location including “possible location update every 10 seconds”), and wherein the coordination service data comprises a count of messages previously transmitted to the recipient and timestamps associated with messages previously transmitted to the recipient (paragraphs 0033 – “This “opt-in” data may include data associated with their message history (e.g., whether messages were sent, received, and/or read; whether message sources were subscribed to or added “out of the blue”; how long it takes from message delivery to message reading, responding, deleting, and/or other action; etc.), their activity (such as their movement, location, time zone, presence in or near a store, usage of the information in a message (e.g., redemption of a coupon, detour around a work zone, etc.) and/or the like), the passing of time, etc.”; 0050 – “A second store is a customer history store 308, which includes recent activity information (e.g., last known location, website activity, etc.), a listing of recent messages that have already been dispatched and when such messages have bee[n] dispatched, etc.”; 0065 – “This may be done using a calculated timestamp that is included with the metadata of the pending message.”; 0078 – “This calculation may, for example, compare the priority of the pending message to a calculation that takes into account the number of messages recently dispatched to the customer… based on the customer history”); determine a first message state for the first message is in accordance with the recipient preference model (paragraphs 0009; 0050-0053; 0059-0061; 0067; 0082-0085; describes using consumer profiles with real-time events such as website being browsed and current/last known location including “possible location update every 10 seconds”).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included electronic communications that are electronic marketing communications, as many business entities may wish to communicate marketing communications to users, and a messaging system can likely gain profits from the advertising/marketing communications on the system.  In addition, it is simply a common and well known standard in the industry to utilize advertisement/marketing communications, particularly so on the internet.  It further would have been obvious to one of ordinary skill in the art to combine the message priority and queuing system of Wang with the messaging system of Smith, including messages comprising push notifications or emails and profiles of the recipient consumer, so that the type of messages being communicated in Smith can take advantage of the message priority/queuing of Wang, which would help to optimize the delivery of the messages.
In reference to claim 46, Wang and Smith teach the computer readable storage medium of claim 45.  Wang teaches instructions for determining a message budget for the first authoring service (paragraphs 0145 and 0146); program instructions for providing the message budget to the first authoring service (paragraphs 0145 and 0146); program instructions for receiving the first message from the first authoring service in response to providing the message budget to the first authoring service, wherein the first authoring service selects the first message based at least in part on the message budget (paragraphs 0145 and 0146); program instructions for determining a budget value for the first message (paragraphs 0145 and 0146); and program instructions for reducing the message budget in response to transmitting the first message (paragraphs 0145 and 0146).
In reference to claim 48, Wang and Smith teach the computer readable storage medium of claim 45.  Wang teaches instructions when executed for receiving a second message from a[n] authoring service of the plurality of authoring services (paragraphs 0145 and 0146); program instructions for adding the second message to the message queue (paragraphs 0145 and 0146); and program instructions for evaluating the second message using the one or more characteristics to determine a second message state for the second message (paragraphs 0145 and 0146).  Wang does not specifically teach wherein the authoring service is a second authoring service; the second message comprising one of a push notification or an email; and program instructions for, in response to determining that the message state indicates the second message is to be discarded, removing the second message from the message queue without transmitting the second message.  Smith teaches a second message authoring service; the second message comprising one of a push notification or an email; program instructions for adding a second message to the message queue (paragraphs 0030; 0036; 0050-0052; 0059; 0061; 0064; 0066; 0074; 0075; and 0082-0085); and program instructions for evaluating the second message using the one or more characteristics to determine a second message state for the second message (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); program instructions for, in response to determining that the message state indicates the second message is to be discarded, removing the second message from the message queue without transmitting the second message (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have taken the message queuing and transmission system disclosed in Wang, and combined it with other message authoring systems, such as the one in Smith, so that users of the system can receive messages from additional entities, because, in general, the more entities that use a messaging system the more convenient and useful it is to the users of the system.  It would also have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included additional message states, such as the ability to delete/remove a message from the queue based on certain triggers, for instance the Time-to-Live characteristic/attribute which will remove/delete the message from the queue if the message has exceeded its time limit is one example that prior art Smith discloses.  This would be helpful in clearing excess messages that are clogging up the queue and do not need to be delivered, helping to clear the way for other messages. 
In reference to claim 49, Wang and Smith teach the computer readable storage medium of claim 45.  Wang teaches instructions for monitoring one or more metrics associated with the first message; and program instructions for updating the recipient preference model based at least in part on the one or more metrics (paragraphs 0073; 0077; 0145; and 0146).
In reference to claim 50, Wang and Smith teach the computer readable storage medium of claim 49.  Wang teaches instructions when executed for adjusting at least one variable related to the evaluation of the first message; program instructions for identifying a correlation between the one or more metrics and the at least one variable; and program instructions for modifying a subsequent message evaluation process based at least in part on the correlation (paragraphs 0073; 0077; 0140; 0145; and 0146)
In reference to claim 52, Wang and Smith teach the computer readable storage medium of claim 45.  Wang teaches instructions when executed for locking the message queue to prevent access by another operation during adding the first message to the message queue, evaluating the first message, and transmitting the first message (paragraphs 0145-0148; the system in Wang can lock the message queue to prevent access by other operations such as CPU-heavy messages, and other restrictions, but still allow the adding, evaluating, and transmitting of the first message).
In reference to claim 53, Wang and Smith teach the computer readable storage medium of claim 45.  Wang teaches instructions when executed for receiving a plurality of messages from the plurality of authoring services (paragraphs 0145 and 0146); program instructions for adding the plurality of messages to the message queue (paragraphs 0145 and 0146); program instructions for evaluating each of the plurality of messages to the message queue (paragraphs 0145 and 0146); and program instructions for assigning a message state to each of the plurality of messages based on evaluating the messages, wherein at least one of the message states indicates a message was accepted (paragraphs 0145 and 0146).
In reference to claim 54, Wang and Smith teach the computer readable storage medium of claim 53.  Wang teaches wherein the instructions further comprise: program instructions for receiving a preemptive message after assigning the message state to each of the plurality of messages (paragraphs 0145 and 0146); program instructions for, in response to receiving the preemptive message, reevaluating the plurality of messages in the message queue and evaluating the preemptive message (paragraphs 0145 and 0146); program instructions for assigning a state of the preemptive message to accepted (paragraphs 0145 and 0146); and program instructions for transmitting the preemptive message by the message transmission circuitry (paragraphs 0145 and 0146).  Wang does not specifically teach program instructions for, based on the reevaluation of the plurality of messages, altering the at least one of the message states to reject the message that was accepted.  Smith teaches program instructions for receiving a preemptive message after assigning the message state to each of the plurality of messages (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); program instructions for, in response to receiving the preemptive message, reevaluating the plurality of messages in the message queue and evaluating the preemptive message (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); program instructions for, based on the reevaluation of the plurality of messages, altering the at least one of the message states to reject the message that was accepted (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); program instructions for assigning a state of the preemptive message to accepted (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); and program instructions for transmitting the preemptive message by the message transmission circuitry (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075).  One such example of reevaluation and altering a message state to rejection the message that was accepted is how the system in prior art Smith reevaluates the messages in the queue and may delete/remove the messages if the Time-to-Live has expired.  The message was originally accepted, but later reevaluated and deleted/removed from the system.
In reference to claim 55, Wang and Smith teach the computer readable storage medium of claim 45. Wang teaches wherein the program instructions configured to cause the apparatus to: approve the plurality of messages for transmission by the message transmission circuitry at the rate based on the message transmission buffer status by determining a difference between an approval time at which a an message is authorized and a time at which the message transmission circuitry is expected to transmit the message to the client device associated with the recipient; and6 of 22LEGAL02/ 39813040v2Appl. No.: 14/983,838Amdt. dated August 18, 2020Attorney Docket No.: 058407/464089Reply to Office Action of May 18, 2020 designating the message as an approved message only when the difference is below a minimum threshold (paragraphs Abstract; 0005; 0008; 0068-0073; 0094; 0110; 0113; describes activating scheduled messages in batches and ordered based on the upcoming predetermined delivery time and activation windows).
In reference to claim 57, Wang and Smith teach the apparatus of claim 56.  Wang teaches wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: determine a message budget for the first authoring service (paragraphs 0145 and 0146); transmit the message budget to the first authoring service (paragraphs 0145 and 0146); receive the first message from the first authoring service in response to providing the message budget to the first authoring service, wherein the first authoring service selects the first message based at least in part on the message budget (paragraphs 0145 and 0146); determine a budget value for the first message (paragraphs 0145 and 0146); reduce the message budget in response to transmitting the first message (paragraphs 0145 and 0146).
In reference to claim 59, Wang and Smith teach the apparatus of claim 56.  Wang teaches wherein the at least one memory and the computer program code are further configured to: receive a second message from a[n] authoring service of the plurality of authoring services (paragraphs 0145 and 0146); add the second message to the message queue (paragraphs 0145 and 0146); evaluate the second message using the one or more characteristics to determine a second message state for the second message (paragraphs 0145 and 0146).  Wang does not specifically teach wherein the authoring service is a second authoring service; and means for in response to determining that the message state indicates the second message is to be discarded, remove the second message from the message queue without transmitting the second message.  Smith teaches a second message authoring service (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); add the second message to the message queue (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); evaluate the second message using the one or more characteristics to determine a second message state for the second message (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); and means for in response to determining that the message state indicates the second message is to be discarded, remove the second message from the message queue without transmitting the second message (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have taken the message queuing and transmission system disclosed in Wang, and combined it with other message authoring systems, such as the one in Smith, so that users of the system can receive messages from additional entities, because, in general, the more entities that use a messaging system the more convenient and useful it is to the users of the system.  It would also have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included additional message states, such as the ability to delete/remove a message from the queue based on certain triggers, for instance the Time-to-Live characteristic/attribute which will remove/delete the message from the queue if the message has exceeded its time limit is one example that prior art Smith discloses.  This would be helpful in clearing excess messages that are clogging up the queue and do not need to be delivered, helping to clear the way for other messages. 
In reference to claim 60, Wang and Smith teach the apparatus of claim 56.  Wang teaches program instructions for monitoring one or more metrics associated with the first message; and program instructions for updating the recipient preference model based at least in part on the one or more metrics (paragraphs 0073; 0077; 0145; and 0146).
In reference to claim 61, Wang and Smith teach the apparatus of claim 60.  Wang teaches wherein the at least one memory and the computer program code are further configured to: adjust at least one variable related to the evaluation of the first message; identify a correlation between the one or more metrics and the at least one variable; modify a subsequent message evaluation process based at least in part on the correlation (paragraphs 0073; 0077; 0140; 0145; and 0146).
In reference to claim 62, Wang and Smith teach the apparatus of claim 50.  Wang teaches wherein the instructions further comprise: program instructions for adjusting at least one variable related to the evaluation of the first message; program instructions for identifying a correlation between the one or more metrics and the at least one variable; and program instructions for modifying a subsequent message evaluation process based at least in part on the correlation (paragraphs 0073; 0077; 0140; 0145; and 0146)
In reference to claim 63, Wang and Smith teach the apparatus of claim 50.  Wang teaches at least one memory and the computer program code for locking the message queue to prevent access by another operation during adding the first message to the message queue, evaluating the first message, and transmitting the first message (paragraphs 0145-0148; the system in Wang can lock the message queue to prevent access by other operations such as CPU-heavy messages, and other restrictions, but still allow the adding, evaluating, and transmitting of the first message).
In reference to claim 64, Wang and Smith teach the apparatus of claim 56.  Wang teaches at least one memory and the computer program code for receiving a plurality of messages from the plurality of authoring services (paragraphs 0145 and 0146); program instructions for adding the plurality of messages to the message queue (paragraphs 0145 and 0146); program instructions for evaluating each of the plurality of messages to the message queue (paragraphs 0145 and 0146); and program instructions for assigning a message state to each of the plurality of messages based on evaluating the messages, wherein at least one of the message states indicates a message was accepted (paragraphs 0145 and 0146).
In reference to claim 65, Wang and Smith teach the apparatus of claim 64.  Wang teaches at least one memory and the computer program code for receiving a preemptive message after assigning the message state to each of the plurality of messages (paragraphs 0145 and 0146); program instructions for, in response to receiving the preemptive message, reevaluating the plurality of messages in the message queue and evaluating the preemptive message (paragraphs 0145 and 0146); program instructions for assigning a state of the preemptive message to accepted (paragraphs 0145 and 0146); and program instructions for transmitting the preemptive message by the message transmission circuitry (paragraphs 0145 and 0146).  Wang does not specifically teach program instructions for, based on the reevaluation of the plurality of messages, altering the at least one of the message states to reject the message that was accepted.  Smith teaches program instructions for receiving a preemptive message after assigning the message state to each of the plurality of messages (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); program instructions for, in response to receiving the preemptive message, reevaluating the plurality of messages in the message queue and evaluating the preemptive message (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); program instructions for, based on the reevaluation of the plurality of messages, altering the at least one of the message states to reject the message that was accepted (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); program instructions for assigning a state of the preemptive message to accepted (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075); and program instructions for transmitting the preemptive message by the message transmission circuitry (paragraphs 0051; 0061; 0064; 0066; 0074; and 0075).  One such example of reevaluation and altering a message state to rejection the message that was accepted is how the system in prior art Smith reevaluates the messages in the queue and may delete/remove the messages if the Time-to-Live has expired.  The message was originally accepted, but later reevaluated and deleted/removed from the system.
In reference to claim 66, Wang and Smith teach the apparatus of claim 56.  Wang teaches at least one memory and the computer program code to approve the plurality of messages for transmission by the message transmission circuitry at the rate based on the message transmission buffer status by determining a difference between an approval time at which a an message is authorized and a time at which the message transmission circuitry is expected to transmit the message to the client device associated with the recipient; and6 of 22LEGAL02/ 39813040v2Appl. No.: 14/983,838Amdt. dated August 18, 2020Attorney Docket No.: 058407/464089Reply to Office Action of May 18, 2020 designating the message as an approved message only when the difference is below a minimum threshold (paragraphs Abstract; 0005; 0008; 0068-0073; 0094; 0110; 0113; describes activating scheduled messages in batches and ordered based on the upcoming predetermined delivery time and activation windows).









Claim 47, 51, 58, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Smith and further in view of Official Notice.
In reference to claim 47, Wang and Smith teach the computer readable storage medium of claim 46.  Wang teaches the first authoring service and wherein a message budget is determined (paragraphs 0145 and 0146).  Wang does not specifically teach instructions when executed for receiving a registration request from the first authoring service, and wherein the message budget is determined in response to receiving the registration request.  It is old and well-known at the time of Applicant’s filing for online/internet services to require a user to register prior to the user being able to use the service.  When the user attempts to register a registration request would be received by the service (e.g. when accessing the registration page on a website), and this would need to be done before any other function of the service is performed, including anything to do with the message budget.  For instance, messaging services such as AOL Instance messenger, ICQ, Gmail.com, Hotmail.com, various web forums, INOVA health website for patients, PapaJohns.com, etc. all require a user to register before a user can utilize the messaging services.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included registering so that each user can have a unique and secure login and access to the messaging services.
In reference to claim 51, Wang and Smith teach the computer readable storage medium of claim 50.  Wang teaches one or more metrics for the messages and evaluating that data (paragraphs 0073; 0077; 0140; 0145; and 0146).   Smith teaches one or more metrics for the messages and evaluating that data (paragraphs 0016; 0017; and Abstract).  Wang does not specifically teach wherein the one or more metrics indicate where the first message generated at least one of an impression or a purchase.  It is old and well known in the art to create metrics to monitor and evaluate messages, such as advertisements and media content, with respect to whether the messages generated an impression or a purchase.  For instance, nearly every internet advertising company, such as Doubleclick/GoogleAnalytics, provides these metrics/data, and is considered nearly essential for an advertising entity to have this information in order to optimize their advertising campaigns.  It would have been obvious to one of ordinary skill at the time of Applicant’s filing to have included metrics which indicate whether the messages generated impressions and/or purchases and evaluating them, because any entity involved in advertising/advertising campaigns (whether it is the advertiser, advertisement distributor, or content site) uses impression and action (e.g. purchase) data to see which ones are working the best in order to optimize their campaigns and/or strategies so they can maximize their profits.
In reference to claim 58, Wang and Smith teach the apparatus of claim 57. Wang teaches the first authoring service and wherein a message budget is determined (paragraphs 0145 and 0146).  Wang does not specifically teach further means for receiving a registration request from the first authoring service, and wherein the message budget is determined in response to receiving the registration request.  It is old and well-known at the time of Applicant’s filing for online/internet services to require a user to register prior to the user being able to use the service.  When the user attempts to register a registration request would be received by the service (e.g. when accessing the registration page on a website), and this would need to be done before any other function of the service is performed, including anything to do with the message budget.  For instance, messaging services such as AOL Instance messenger, ICQ, Gmail.com, Hotmail.com, various web forums, INOVA health website for patients, papajohns.com, etc. all require a user to register before a user can utilize the messaging services.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included registering so that each user can have a unique and secure login and access to the messaging services.
In reference to claim 62, Wang and Smith teach the apparatus of claim 50.  Wang teaches one or more metrics for the messages and evaluating that data (paragraphs 0073; 0077; 0140; 0145; and 0146).   Smith teaches one or more metrics for the messages and evaluating that data (paragraphs 0016; 0017; and Abstract).  Wang does not specifically teach wherein the one or more metrics indicate where the first message generated at least one of an impression or a purchase.  It is old and well known in the art to create metrics to monitor and evaluate messages, such as advertisements and media content, with respect to whether the messages generated an impression or a purchase.  For instance, nearly every internet advertising company, such as Doubleclick/GoogleAnalytics, provides these metrics/data, and is considered nearly essential for an advertising entity to have this information in order to optimize their advertising campaigns.  It would have been obvious to one of ordinary skill at the time of Applicant’s filing to have included metrics which indicate whether the messages generated impressions and/or purchases and evaluating them, because any entity involved in advertising/advertising campaigns (whether it is the advertiser, advertisement distributor, or content site) uses impression and action (e.g. purchase) data to see which ones are working the best in order to optimize their campaigns and/or strategies so they can maximize their profits.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nordstrom; Bjorn		US-20130215784-A1
Tan; Wai-Tian			US-20120120254-A1
Li; Bin				US-20130304826-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD G REINHARDT/Examiner, Art Unit 3682